Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/24/2020 has been entered.
Detailed Action
2. 	This action is in response to the filing with the office dated 09/24/2020.
3.	Claims 1-4, 6, 10-12, 15-17, 24-26, and 29 have been amended. Currently claims 1-29 are pending in this office action. 
Allowable Subject matter
6.	Claims 1, 15 and 29 are allowed.
7.    	Claims 2-14, 16-28 and 29 are allowed as being dependent on the independent claim 1, 15.

Reasons for Allowance
8. 	The following is an examiner's statement of reasons for allowance: The amendments to claims 1, 15 and 29 overcome the prior art cited in the Final Rejection. 
	A server for ranking of a plurality of data sources for processing queries, the server comprising: a network interface for connecting to an external network having the plurality of data sources; a memory storage unit for storing a ranking table of the plurality of data sources; and a processor in communication with the network interface and the memory storage unit, the processor configured to:,  A method of ranking of a plurality of data sources, and A non-transitory computer readable medium encoded with codes for ranking a plurality of data sources for processing queries, the codes for directing a processor to: “ for ranking of a plurality of data sources for processing queries, the server comprising: a network interface for connecting to an external network having the plurality of data sources; a memory storage unit for storing a ranking table of the plurality of data sources; and a processor in communication with the network interface and the memory storage unit, the processor configured to: rank each of the plurality of data sources based on characteristics of the plurality of data sources, wherein the characteristics of the plurality of data sources comprise one or more types of data provided by each of the plurality of data sources and a response time from each of the plurality of data sources to the server; receive, by the server, a query for information; parse the query to identify a context comprising one of a content context or a location context for the information; identify a first preferred data source based on the context and the ranking of the plurality of data sources; transmit the query for information to the first preferred data source; receive, by the server, a response message from the first preferred data source; determine whether the response message satisfies a service level, wherein the service 
The cited prior art on record MASATO; Daniele (US 20140280230 A1) teaches, Various embodiments relate to systems, methods, apparatus, and computer readable media for querying data providers in point of interest searches. In one particular embodiment, a method is provided that includes identifying a plurality of data sources each having a data source priority, the plurality of data sources comprising at least two of: a first reference source, a first structured knowledge base, and a first individual website. The plurality of data sources may then be queried for metadata associated with the POI search request, wherein an order of the querying is based on the data source priority for each of the plurality of data sources; and at least one source quality measured for at least one of the plurality of data sources. In further embodiments, a query order may be updated based on the measured source quality. The cited prior art on record Dandliker; Richard (US 20080082662 A1) teaches, Access to network resources is controlled based on reputation of the network resources. In an embodiment, a data processing apparatus 
The cited prior art on record MASATO; Daniele (US 20140280230 A1) and Dandliker; Richard (US 20080082662 A1) does not teach or suggest in combination with the rest of the limitations in the dependent claims “dynamically adjust a rank of the first preferred data source based on the determined satisfaction of  the service level, wherein the first preferred data source is reduced to a previously 2U.S. Patent Application Serial No. 15/319,744Reply to Office Action of June 25, 2020preferred data source based on the adjusted rank, and wherein another data source is designated a second preferred data source for responding to the query for information; and after a delay time lapses, transmit a recovery message to the previously preferred data source, wherein a response to the recovery message enables the previously preferred data source to be re-designated as the first preferred data source based on a subsequent dynamic adjustment of the adjusted rank”.
In addition, none of the references cited reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record 	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2164
                                                                                                                                                                                               

          /ASHISH THOMAS/          Supervisory Patent Examiner, Art Unit 2164